Citation Nr: 0433586	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-25 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right knee injury, postoperative lateral 
meniscectomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in September 2004.  A transcript of that hearing is 
associated with the claims file.  

As set forth in more detail below, a remand of this appeal is 
required.  This matter will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran need take no action unless otherwise notified.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Review of the claims file reflects that the veteran underwent 
right knee surgery in March 2003.  Additionally, during his 
September 2004 Travel Board hearing, the veteran testified 
that, subsequent to the surgery, his knee disorder has been 
productive of swelling, instability, and loss of motion.  He 
further testified that his knee has become deformed, he walks 
with a limp, and he is unable to straighten it.  Inasmuch as 
the veteran's most recent VA examination in connection with 
the issue on appeal was performed in October 2002, the Board 
finds that a current and comprehensive examination of the 
veteran's service connected right knee is necessary prior to 
further adjudication of this claim.

Importantly, the Board notes that during the appeal period 
the General Counsel of VA held that separate ratings may be 
assigned for the same joint under Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg.  VAOPGCPREC 9-04.  The RO 
should have an opportunity to review the issue on appeal in 
light of the recent General Counsel opinion.

Finally, it is noted that the Court has held that, unlike in 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time may be assigned based on 
the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  
With respect to the veteran's right knee claim, as the rating 
action appealed from was the initial grant of service 
connection, the RO should consider the proper evaluations to 
be assigned for this disorder pursuant to the Court's holding 
in Fenderson.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his knees since October 2002.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The attention of the RO is specifically 
directed to copies of any treatment 
records available from L. Stein, M.D., 
and Belleville Memorial Hospital.  

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA orthopedic 
examination to determine the current 
severity of his right knee impairment.  
All indicated testing should be 
conducted.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to record pertinent medical 
complaints, symptoms, and clinical 
findings.  

The examiner should comment on whether 
there is medical evidence of recurrent 
subluxation or lateral instability of the 
right knee.  If so, is it slight, 
moderate, or severe in degree?

The examiner should provide results of 
range of motion testing for the right 
knee.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.  If the physician is unable 
to render any opinion sought, it should 
be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based must be set forth for the record.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether an 
increased rating is warranted for the 
veteran's service-connected right knee 
disorder, to include consideration of 
38 C.F.R. §§ 4.40, 4.45, 4.59; the 
holdings in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Fenderson v. West, 12 
Vet. App. 119 (1999) as well as 
VAOPGCPREC 9-04.  If any remaining 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




